Citation Nr: 1606443	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-31 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to increased disability rating for limitation of flexion of the right elbow, currently rated as 10 percent prior to September 30, 2005, and in excess of 20 percent thereafter. 

2.  Entitlement to a higher initial rating for limitation of extension of the right elbow, currently rated as 30 percent disabling effective March 10, 2012.

3.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU), on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to April 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2005 and December 2006 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, and a September 2012 rating decision by the VA Appeals Management Center.  Jurisdiction rests with the RO in St. Petersburg, Florida, and that office forwarded the appeal to the Board.

In February 2012, the Board remanded the right elbow flexion claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, in the September 2012 rating decision, the Veteran's right elbow disability was assigned a separate rating of 30 percent for limitation of extension, effective March 10, 2012.  As this disability is considered a manifestation of the Veteran's service-connected right elbow disability, the Board finds the Veteran's disagreement with the rating assigned for his right elbow disability includes this separate disability rating.  Therefore, the Board will consider this issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2014, the Board remanded both issues to the RO via the AMC, in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Regarding the TDIU claim, the Board finds that this issue is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, in a July 2007 statement, the Veteran stated that his service-connected right elbow disability was currently hindering him from performing his photography work, his primary source of income.  The Veteran indicated that, "[t]he serious lose of income that has resulted from this service connected injury qualifies me for 21-8940, Veteran's Application for Increased Compensation Based on Unemployability."  In a May 2009 private medical opinion and at the recent April 2015 VA examination, the physicians determined that the Veteran's service-connected right elbow disability was impacting his work.  Thus, the Board finds that this record evidence reasonably raises the claim for a TDIU due to the Veteran's service-connected right elbow disability, and the TDIU claim is included in the current appeal.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Specifically, in a July 2007 statement, the Veteran stated that his service-connected right elbow disability was currently hindering him from performing his photography work, his primary source of income.  The Veteran indicated that, "[t]he serious lose [sp] of income that has resulted from this service connected injury qualifies me for 21-8940, Veteran's Application for Increased Compensation Based on Unemployability."  In a May 2009 private medical opinion and at the recent April 2015 VA examination, the physicians determined that the Veteran's service-connected right elbow disability was impacting his work.  The Veteran is only service-connected for the right elbow disability.  Given the evidence in this case, the Board finds that a remand is required for the TDIU and increased rating issues on appeal to be referred to the Compensation and Pension Service Director for extraschedular consideration.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the service-connected right elbow disability.  After the Veteran has signed the appropriate releases, any outstanding records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Refer the question of whether the Veteran is entitled to the assignment of extraschedular disability ratings for a TDIU, for the service-connected limitation of flexion of the right elbow (currently rated as 10 percent prior to September 30, 2005, and in excess of 20 percent thereafter), and for the service-connected limitation of extension of the right elbow (rated as 30 percent disabling effective March 10, 2012), to the VA Director of the Compensation and Pension Service.  The Director of the Compensation and Pension Service is requested to provide adequate reasons and bases for the decisions made.  

3.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

